DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I)-
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barreleiro et al. (US 2018/0187,130 A1).
Regarding claims 1-2, 4, 9 and 11, Barreleiro teaches a cleaning (i.e. dishware or laundry; abstract, 13, 62, 151, 162) detergent composition comprising a co-granulates (63) coated (i.e. sheath) with cellulose ether compounds such as carboxynethyl cellulose, methyl cellulose, hydroxy propyl cellulose; [77-79], containing;  b1)- cyclic sulfoimine; [25],  b2)- bleach activators such as tetraacetylethylene diamine and decanoyloxybenzoic acid; [65],  and  b3)- a binder such as cellulose ether (i.e. modified polymers of natural origin); [71, 79], and bleaching agents such as percarbonate and perborate; [133].  With respect to physical property of cellulose ether (1 gr/1L at 25 deg. C) it is noted that the prior art’s teaching of cellulose ether binder (instant PgPub: 42-46) are the same as what is claimed instantly and thus have the same (identical) solubility property (anticipation).
Regarding claims 3, 5, 10 and 12,  Barreleiro teaches a detergent cleaning agent; [13, 62], comprising cyclic sulfoimine with the same chemical structure/formula (see below) wherein R1 and R2 (same as R8 and R9) are, independently of one another, hydrogen, C1-C6 alkyl or phenyl; [25],         
                                   
    PNG
    media_image1.png
    163
    349
    media_image1.png
    Greyscale

Furthermore, Barreleiro teaches that bleaching agent is selected from percarbonate and perborate; [133], and co-granules are coated with cellulose ethers; [77-79].
Regarding claims 6-8 and 13-16,  Barreleiro teaches the binder such as carboxymethyl cellulose for the detergent composition; [79], bleaching agent is selected from percarbonate and perborate; [133],  and co-granules are coated with cellulose ethers; [77-79].  Composition is made in forms of tablets or powdered; [151, 153].


                                        Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barreleiro et al. (US 2018/0187,130 A1), as applied to claim 1, and further in view of Dreja et al. (EP 3406698 A1).
Regarding claims 17-20,  Barreleiro teaches the instantly claimed cleaning detergent composition which is used for different purposes including laundry washing; [162], without expressly explaining the method for washing.  However, the very analogous art of Dreja (same components and co-granular) teaches a laundry detergent composition wherein the washing liquor (detergent added to water) is applied to textile wherein the solution is allowed to act on textile or surfaces at temperature range of 20-30 ºC; [0011-12, claims 2, 7, 9].  At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to
apply the washing method of Dreja using Barreleiro’s composition with the motivation of performing the washing task of textiles, as taught by Dreja above.





II):
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barreleiro et al. (US 2018/0187,130 A1), as applied to claim 1, and further in view of Townend et al. (US 5,433,881).
Regarding claims 1-2, 4, 9 and 11, Barreleiro teaches a cleaning (i.e. dishware or laundry; abstract, 13, 62, 151, 162) detergent composition comprising a co-granulates (63) coated (i.e. sheath) with cellulose ether compounds such as carboxynethyl cellulose, methyl cellulose, hydroxy propyl cellulose; [77-79], containing;  b1)- cyclic sulfoimine; [25],  b2)- bleach activators such as tetraacetylethylene diamine and decanoyloxybenzoic acid; [65],  and  b3)- a binder such as cellulose ether (i.e. modified polymers of natural origin); [79], and bleaching agents such as percarbonate and perborate; [133].  
Regarding claim 1,  and assuming that Barreleiro does not anticipate the cellulose ether(s) as a binding agent, the analogous prior art of Townend teaches a granular cleaning composition (with a similar ingredient) teaches the instantly claimed cellulose ethers as a binding material for bleaching activator; [3: 45-49, 60-63, 4: 8, 26].  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to choose by adding (or substitution) the binder of Townend to Barreleiro composition as a functional-equivalent binding material as suggested by Barreleiro and taught by Townend above.  With respect to physical property of cellulose ether (1 gr/1L at 25 deg. C) it is noted that the prior art’s teaching of cellulose ether binder is identical to what is claimed instantly and thus do have the same (identical) solubility property.

Regarding claims 3, 5, 10 and 12,  Barreleiro teaches a detergent cleaning agent; [13, 62], comprising cyclic sulfoimine with the same chemical structure/formula (see below) wherein R1 and R2 (same as R8 and R9) are, independently of one another, hydrogen, C1-C6 alkyl or phenyl; [25],         
                                   
    PNG
    media_image1.png
    163
    349
    media_image1.png
    Greyscale

Furthermore, Barreleiro teaches that bleaching agent is selected from percarbonate and perborate; [133], and co-granules are coated with cellulose ethers; [77-79].
Regarding claims 6-8 and 13-16,  Barreleiro teaches the binder such as carboxymethyl cellulose for the detergent composition; [79], bleaching agent is selected from percarbonate and perborate; [133],  and co-granules are coated with cellulose ethers; [77-79].  Composition is made in forms of tablets or powdered; [151, 153].

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barreleiro et al. (US 2018/0187,130 A1), Townend et al. (US 5,433,881), as applied to claim 1, and further in view of Dreja et al. (EP 3406698 A1).
Regarding claims 17-20,  Barreleiro teaches the instantly claimed cleaning detergent composition which is used for different purposes including laundry washing; [162], without expressly explaining the method for washing.  However, the very analogous art of Dreja (same components and co-granular) teaches a laundry detergent composition wherein the washing liquor (detergent added to water) is applied to textile wherein the solution is allowed to act on textile or surfaces at temperature range of 20-30 ºC; [0011-12, claims 2, 7, 9].  At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to
apply the washing method of Dreja using Barreleiro’s composition with the motivation of performing the washing task of textiles, as taught by Dreja above.



Allowable Subject Matter
 Claim 21-22 are allowed.  Prior art(s) of record do not teach a “Co-granule consisting of” the instantly claimed components.

Response to Arguments
Applicant's arguments filed 2022/08/17 have been fully considered but they are not persuasive. Because;
A-  The statements on pages 7-11 are just an explanation of the claim(s) followed by expounding on EP 3,345,989 A1, wherein (page 9) applicant states;  “See also, the Examples of the present case wherein it is shown that microcrystalline cellulose binder! does not allow for wet granulation (Example V1) while cellulose ether binders do (Example 1). So also, Examples 2 and V2 show that cellulose ether coated granules showed no yellowing during storage, while polyvinyl alcohol coated granules yellowed significantly. The Example 2 granules also retained activity after 3 months of storage. Page 18:”.  It is noted that;  I)- applicant’s assertion on the issue of yellowing is not commensurate with the scope of the claim and not persuasive.  II)-  Furthermore, on the question of microcrystalline cellulose being water insoluble, again this is not related to the instantly claimed cellulose ether(s) (see the instantly amended claim 1) which are identically taught by Barreleiro (77-79) and identically disclosed by applicant (PgPub: 42-46].  It should be noted that the instant claim language is a “comprising” one and thus allows for presence of any other required/similar material unless applicant introduces further claim limitations or a declaration to the contrary.
B-  In response to applicant’s argument (page 12) that; “Cellulose ethers as such for binder materials are not mentioned at all in the document, but may be used as a sheath material, paragraph [0079]:”, it should be noted that the term: “hydroxypropyl! cellulose or the substances already used as film-forming acids b) and/or as binder d)”
Is not construed as a typographic error by Barreleiro et al. at all.  It is true, as applicant has cited, that other materials on paragraphs 71-72 of Barreleiro are taught more specifically however, the teaching of cellulose derived compound is not to be ignored as it is not taught.  The binding properties of cellulosic material are well known in the art (see Townend et al.) and for this very reason a corresponding rejection is, additionally, provided in this action.
	C-  In response to applicant’s argument regarding Dreja (pages 13-14) such as: page 13:  “As can be seen, the differences in L* values (100 = white) are modest at best. There is no suggestion at all as to any anti-microbial properties.  Moreover, while Dreja et al. mentions granules in several places, no specifics at all as to granule components and structures are given”.  Page 14: “Thus, arriving at the presently claimed invention requires picking and choosing, which is improper when attempting to establish a prima facie case of anticipation.”  and  “Furthermore, there is no suggestion at all that water soluble cellulose ethers are required as binders to facilitate wet granulation as now claimed. So also, Barreleiro et al. teaches away in that it teaches to use an insoluble microcrystalline cellulose as binder….”, it should be noted that;  I)-  the differences in L* value and the anti-bacterial are not commensurate with the scope of the current claims and thus are non-related arguments.  II)- the suggestion about the cellulose ethers being a binder is cited on paragraph 79 of Barreleiro as discussed before.  III)-  the statement of “binders to facilitate wet granulation as now claimed” is non-existent in the current claims and even if it was, it would have been a method limitation and thus unrelated to the claimed composition under prosecution/examination. The argument with respect to microcrystalline cellulose is not persuasive since that does not reflect a complete reading on disclosure of Barreleiro et al.    IV)-  On the question of “picking and choosing” the interpretation of prior art includes all of its disclosure including the less preferred alternative embodiments (even though an alternative-equivalent) and it cannot be treated as not being taught.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza  Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/11/18

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767